Exhibit 10[a]


Performance Stock Unit Grant Certificate


Name: XXX


Grant Date: XXX


Restriction Lapse Date: The date of the [DATE] Management Development &
Compensation Committee meeting, subject to the terms and conditions set forth on
the reverse side


Number of PSUs: XXX


Value on Grant Date: XXX


Dividend Equivalents: Accumulated and payable subject to the terms and
conditions set forth on the reverse side


1.  
PSU Grant. The Management Development and Compensation Committee ("Committee")
of the Board of Directors of General Electric Company ("Company") has granted
Performance Stock Units with Dividend Equivalents ("PSUs") to the individual
named on the front of this Certificate ("Grantee"). Each PSU entitles the
Grantee to receive from the Company (i) one share of General Electric Company
common stock, par value $0.06 per share ("Common Stock"), and (ii) cash payments
based on dividends paid to shareholders of such stock, for each PSU for which
the restrictions set forth in paragraph 3 lapse in accordance with their terms,
each in accordance with the terms of this Grant, the GE 2007 Long Term Incentive
Plan ("Plan"), and any rules and procedures adopted by the Committee.



2.  
Dividend Equivalents. Until such time as the following restrictions lapse, or
the PSUs are cancelled, whichever occurs first, the Company will establish an
amount to be paid to the Grantee ("Dividend Equivalent") equal to the number of
PSUs subject to restriction times the per share quarterly dividend payments made
to shareholders of the Company's Common Stock. The Company shall accumulate
Dividend Equivalents and will pay the Grantee a cash amount equal to the
Dividend Equivalents accumulated and unpaid as of the date that restrictions
lapse (without interest) reasonably promptly after such date. Notwithstanding
the foregoing, any accumulated and unpaid Dividend Equivalents attributable to
PSUs that are cancelled will not be paid and are immediately forfeited upon
cancellation of the PSUs.



3.  
Restrictions/Performance Goals. If the Grantee has been continuously employed by
the Company to the Restriction Lapse Date, or if earlier, to the date the
Grantee's employment with the Company terminates due to death, or retirement on
or after the one-year anniversary of the Grant Date, then restrictions on the
PSUs specified on the front of this certificate shall lapse on the Restriction
Lapse Date as follows:
(i)            Restrictions on one-half (50%) of the PSUs shall lapse if the
Company's cumulative Total Cash Generated, adjusted to exclude the effect of
unusual events, is equal to or exceeds $XX Billion ("target") for the 3-year
period of January 1, XXXX to December 31, XXXX. If the Company's cumulative
Total Cash Generated is less than $XX billion, but is equal to or exceeds $XX
billion ("threshold"), restrictions on a proportional percentage of the PSUs
shall lapse beginning at one-quarter (25%)  for threshold performance; and
 
(ii)            Restrictions on the other one-half (50%) of the PSUs shall lapse
if the Company's Operating Margin, adjusted to exclude the effect of unusual
events, is equal to or exceeds XX% ("target") for the 1-year period of January
1, XXXX to December 31, XXXX.  If the Company's Operating Margin is less than
XX%, but is equal to or exceeds XX% ("threshold"), restrictions on a
proportional percentage of the PSUs shall lapse beginning at one-quarter (25%)
for threshold performance.
 
Further, the total PSUs for which restrictions lapse in accordance with 3(i) and
3(ii) above shall be adjusted upward by XX% if the Company's Average Annual
Total Shareowner % Return ("TSR") is equal to or exceeds the XXth percentile of
the Average Annual Total Shareowner % Return for the S&P 500 companies ("S&P 500
TSR") for the 3-year period of January 1, XXXX to December 31, XXXX, and shall
be adjusted downward by XX% if the Company's TSR is equal to the XXth percentile
of the S&P 500 TSR.  There shall be no adjustment if the Company's TSR is equal
to the XXth percentile of the S&P 500 TSR, and their shall be a proportional
percentage adjustment for Company TSR performance between the XXth and XXth
percentile and between the XXth and XXth percentile of the S&P 500 TSR.
 
Measurement of TSR, Total Cash Generated and Operating Margin shall be
determined solely by the Committee in accordance with the customary accounting
and financial reporting practices used by the Company for external reporting. 
PSUs for which restrictions do not lapse in accordance with this paragraph shall
be immediately cancelled.



4.  
Other Terms. The Company shall have the right at any time in its sole discretion
to amend, alter, suspend, discontinue or terminate any PSUs without the consent
of the Grantee.



5.  
Plan Terms. All terms used in this Grant have the same meaning as given such
terms in the Plan, a copy of which will be furnished upon request.



6.  
Entire Agreement. This Grant, the Plan, and the rules and procedures adopted by
the Committee, contain all of the provisions applicable to the PSUs and no other
statements, documents or practices may modify, waive or alter such provisions
unless expressly set forth in writing, signed by the Chairman of the Committee
and delivered to the Grantee.



This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933.

